FINAL OFFICE ACTION                        
This Office Action addresses US Application No. 16/510,270 (hereinafter the “instant reissue application"), which is a broadening reissue application of U.S Application No. 14/980,904 (hereinafter “the ‘904 Application”), entitled “WIRELESS POWER TRANSMITTING APPARATUS AND METHOD THEREOF”, which issued as U.S. Patent No. 9,711,974 (hereinafter “the ’974 Patent”).                                                                   
	Based upon a review of the instant reissue application, the actual filing date of the instant reissue application is July 12, 2019.   
  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.                    
  
PRIORITY	        
  Examiner acknowledges the claim of foreign priority to Application No. 10-2012-0027977 and 10-2012-0146956.      
               
 AMENDMENT 
Patent Owner’s response filed on February 5, 2021 (hereinafter “February 2021 Amendment”) has been fully considered and entered.  This action is in response to the February 2021 Amendment. 
STATUS OF CLAIMS
The status of the claims in this proceeding is as follows:  
Patented claims 1-9 are canceled.
New claims 10-35 are added/amended.    
Therefore, claims 10-35 are currently pending in the instant reissue application.  Of these, claims 10 and 23 are independent claims. 

DEFECTIVE OATH/DECLARATION  

The reissue oath/declaration filed on February 5, 2021 (hereinafter “February 2021 Declaration”) is acknowledged.  However, the February 2021 Declaration is defective.  While Examiner notes that Applicant has stated “The present reissue application is directed to an "overlooked aspect" and thus is a broadening reissue application. New claims 10 and 23 are broadened to include the overlooked aspect of detecting a variation of consumption of the wireless power based on a value of a switch and a resistor of a wireless power receiver, and to include the overlooked aspect of the wireless power includes a first waveform based on the state information of the wireless power receiver indicating the variation is less than a reference vale, and a second waveform different, which was never prosecuted in the patent and is not included in any patent claim”.  However, since the rejection based on recapture is remained as 

REJECTION BASED ON DEFECTIVE OATH/DECLARATION  

 The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 10-35 and the instant reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See 37 C.F.R. §1.175. The nature of the defects in the February 2021 Declaration is set forth in the discussion above.

OBJECTION TO THE DRAWINGS
The amendment to the drawings (i.e, Fig. 4) in the February 2021 Amendment is objected to under 37 CFR §1.173.  Corrected drawing sheets in compliance with 37 C.F.R. §1.173 are required in reply to the Office action to avoid abandonment of the application.  That is, in a replacement sheet of the drawing, next to FIG 4, -- (AMENDED) – should be added. 
  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiner finds herein that the claims below include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

B1.	FL #1: “a controller …” (Claim 23)
A first means-plus-function phrase is recited in claim 23 (and included in each of dependent claims 24-35), which recites “the controller…” or hereinafter FL #1.  Examiner determines herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that FL #1 in claim 23 recites: 
“a controller configured to:
detect a variation of consumption of the wireless power, the variation being adjusted by a switch and a resistor of a wireless power receiver;
determine state information of the wireless power receiver based on the variation; and 
transmit the wireless power generated by the AC power generator, wherein the wireless power includes a first waveform based on the state information of the wireless power receiver indicating the variation is less than a reference value, and a second waveform different than the first waveform based on the state information of the wireless power receiver indicating the variation is equal to or greater than the reference value”.
(B1)(a)	3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “controller” is a generic placeholder or nonce term equivalent to “means” because the term “controller” does not convey any particular structure.  
Furthermore, there is no disclosure or suggestion from the prior art or the ‘974 Patent that any “controller" is a sufficient structure to perform the functions recited in FL #1.  Specifically, there is no suggestion that any known controller circuit of a prior art device can 1/ detect a variation of consumption of the wireless power, 2/determine state information of the wireless power receiver based on the variation; and 3/ transmit the wireless power generated by the AC power generator, wherein the wireless power includes a first waveform based on the state information of the wireless power receiver indicating the variation is less than a reference value, and a second waveform different than the first waveform based on the state information of the wireless power receiver indicating the variation is equal to or greater than the reference value as recited in claim 23.
Accordingly, Examiner finds nothing in the specification, prosecution history or the prior art to construe “controller …” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “controller…” is a generic placeholder having no specific structure associated therewith.  Because “controller…” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FL #1 meets invocation Prong (A).

(B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the functions: 1/ detect a variation of consumption of the wireless power, 2/ determine state information of the wireless power receiver based on the variation; and 3/ transmit the wireless power generated by the AC power generator, wherein the wireless power includes a first waveform based on the state information of the wireless power receiver indicating the variation is less than a reference value, and a second waveform different than the first waveform based on the state information of the wireless power receiver indicating the variation is equal to or greater than the reference value.
(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 23, the Examiner finds that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1. Other than the “controller”, FL #1 cited various “steps” of the “controller” and does not recite any other structural components.  Besides the variation being adjusted by a switch and a resistor, FP #1 does not contain sufficient structure for performing the entire claimed function (determine state information… and transmit the wireless power …), the Examiner concludes that FL #1 meets invocation Prong (C).
In view of the Examiner findings above that FL #1 meets invocation prongs (A)-(C), the Examiner concludes FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).

(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘974 Patent, Examiner finds that the corresponding structure for the FL#1 is a power transmission state detector 180.  (It is noted that due to 35 U.S.C. §112 (1st and 2nd ¶¶) rejections below an AC power generation controller within box 193 of Fig. 13 will not considered to read as the corresponding structure for the FL#1).    
FIG. 13 is reprinted below:

    PNG
    media_image1.png
    741
    642
    media_image1.png
    Greyscale


In view of this finding, pursuant to 35 U.S.C. §112 (6th ¶), FL #1 in claim 23 will be limited to the corresponding structure discussed above.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).
REJECTIONS BASED UPON RECAPTURE
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 10-35 remain rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. §251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiners’ findings of fact relevant to this rejection:    
12/18/2015    Claim 1 was presented for examination. 
04/18/2016    The original Examiner issued a Non-Final Office Action 
(hereinafter “April 2016 NF”) rejecting claim 1 under 35 U.S.C. 102(b) as being unpatentable over Kim et al (U.S. No. 2012/0212178). 
07/14/2016     Applicant filed a response to the April 2016 NF (hereinafter 
“July 2016 Response”) which amended claim 1 and added new claims 2-11 (hereinafter “July 2016 Amendment”).      
Applicant provided the following arguments: “Claim 1 has been amended to recite that the wireless power transmitting apparatus comprises “a detector detecting a wireless power transmission state between the wireless power transmitting apparatus and the wireless power receiving apparatus; a transmit power controller generating a control signal to control transmit power based on the detected wireless power transmission state; an AC power generator generating an AC power using a first DC power, wherein the generated AC power is determined based on the control signal; and a transmission coil unit transmitting the AC power to the wireless power receiving apparatus, wherein the AC power generator comprises: a DC-DC converter converting the first DC power into a second DC power, wherein the second DC power is determined based on the control signal; and a DC-AC converter converting the second DC power into the AC power.” These advantageous features of the subject invention are discussed throughout the original specification and can be seen in at least Figures 5 and 6, in which the AC power generator 150 comprises the DC-DC converter 155 and the DC-AC converter 153, wherein the DC-DC converter 155 converts the output power of the power supply 110 into a DC power based on the DC power generation control signal generated by the DC power generation controller 191 of the transmit power controller 190 (see also, e.g., page 11, lines 8-11 and lines 18-20). That is, the DC power converted by the DC-DC converter 155 is controlled by a control signal of the transmit power controller 190.
On the other hand. Applicant submits that Kim fails to disclose a wireless power transmitting apparatus as claimed, including an AC power generator comprising a DC-DC converter converting a first DC power into a second DC power, wherein the second DC power is determined based on a control signal, and a DC-AC converter converting the second DC power into an AC power. Applicant notes that, though Kim teaches an AC-DC converting section 102 before a DC-AC converting section 104, Kim does not disclose a DC-DC converter converting a first DC power into a second DC power based on a control signal. In addition, though it is not necessary to overcome the rejection under 35 U.S.C. § 102, Applicant submits that the claimed DC-DC converter is not obvious over the Kim AC-DC converting section 102 because the Kim DC power converted by the AC-DC converting section 102 is not determined by a signal outputted from the Kim control section 110 cited in the Action as a transmit power controller (see, e.g., Kim Figure 2).” (July 2016 Response, pages 5-6).  
09/12/2016    The original Examiner issued a Final Office Action 
(hereinafter “September 2016 Final”) rejecting claims 1-6 and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S Patent No. 9, 225,391; and indicated objected claims 7, 9-11 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The original Examiner also indicated that claims 1-6 and 8 would be allowed upon Applicant overcoming the formal matters. An Examiner’s statement of reasons for allowance was included: “Regarding Claim 1, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an AC power generator generating an AC power a first DC power based on the control signal; and a transmission coil unit transmitting the AC power; wherein the AC power generator comprises: a DC-DC converter converting the first DC power into second DC power based on the control signal; and a DC-AC converter converting the second DC power into the AC power.
Regarding Claims 2-11, they depend on Claim 1 above.”
11/10/2016     Applicant filed a response to the September 2016 Final 
(hereinafter “November 2016 Response”) which amended claim 1 and canceled claims 6-7 (hereinafter “November 2016 Amendment”).  Applicant provided the following arguments: “Claim 1 has been amended to incorporate the limitations previously recited in claims 6 and 7, the latter of which was indicated in the Action as containing allowable subject matter.” (November 2016 Response, page 5)
12/30/2016    The original Examiner issued an Advisory Action.
03/10/2017    Applicant filed a statement of substance of interviews under 37 
                       CFR 1.133. 		
03/15/2017     The original Examiner issued a Notice of Allowability   
                 (hereinafter the “March 2017 NOA”). Claims 1-5 and 8-11 were allowed. An Examiner’s statement of reasons for allowance was included:  “Regarding Claim 1, the prior arts of record, taken alone or in combination, do not teach or fairly suggest wherein the detector detects the wireless power transmission state based on a level of an output current of the DC-DC converter; and wherein the detector detects the wireless power transmission state based on a peak-to-peak level of the output current of the DC- DC converter. 
                   Regarding Claims 2-5 and 8-11, they depend on Claim 1 above”.  
04/21/2017     Corrected Notice of Allowability was mailed out in response to 
                         IDS submitted on March 27, 2017.   
05/18/2017     Second Corrected Notice of Allowability was mailed out in   
                        response to IDS submitted on May 4, 2017.   
07/18/2017     The ‘904 Application issued as the ‘974 Patent.  
Claims 1-5 and 8-11 were renumbered as patented claims 1-9.

 	Based on the above finding of fact, Examiner herein determines the following surrender-generating limitations (i.e., limitations that were added, argued or stated to make the claims patentable and thus generate surrender of the claimed subject matter): “a DC-DC converter converting the first DC power into a second DC power, wherein the second DC power is determined based on the control signal; and
a DC-AC converter converting the second DC power into the AC power; 
wherein the detector detects the wireless power transmission state based on a level of an output current of the DC-DC converter, and
wherein the detector detects the wireless power transmission state based on a peak-to-peak level of the output current of the DC-DC converter” as recited in patented claim 1. These features were amended/added to the claims in the July 2016 Amendment and November 2016 Amendment in response to an art rejection and further were specifically argued by Applicant in that amendment to overcome prior art rejections.

A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent. See MPEP §1412.20. A three step process is used to apply the recapture rule:
        “(1) first, we determine whether, and in what respect, the reissue claims are    broader in scope than the original patent claims; 
         (2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
         (3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.” See MPEP §1412.02(I).

Regarding step 1:  Upon review of new claims 10 and 23 of the instant reissue application in comparison to patented claim 1-9 of the ‘974 Patent, Examiner finds that Applicant through the July 2019 Amendment has broadened the scope of the new claims 10 and 23 by not including the surrender-generating limitations.

Regarding step 2:  Examiner finds that limitations “a DC-DC converter converting the first DC power into a second DC power, wherein the second DC power is determined based on the control signal; and
a DC-AC converter converting the second DC power into the AC power; 
wherein the detector detects the wireless power transmission state based on a level of an output current of the DC-DC converter, and
wherein the detector detects the wireless power transmission state based on a peak-to-peak level of the output current of the DC-DC converter” were specifically added to overcome a rejection by Applicant during prosecution of the ‘904 Application and were specifically emphasized by Applicant in its arguments as found above in the Examiner’s findings of fact. Specifically, the limitations “a DC-DC converter converting the first DC power into a second DC power, wherein the second DC power is determined based on the control signal; and
a DC-AC converter converting the second DC power into the AC power; 
wherein the detector detects the wireless power transmission state based on a level of an output current of the DC-DC converter, and
wherein the detector detects the wireless power transmission state based on a peak-to-peak level of the output current of the DC-DC converter” have been entirely deleted from the new claims 10 and 23. Thus, the deletion of these limitations were directly related to the surrendered subject matter.

Regarding step 3:  Examiner determined that the new claims 10 and 23 have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP 1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See Id.  Following a review of the new claims 10 and 23, Examiner finds that these claims have not been materially narrowed in other aspects related to the surrendered subject matter, rather Examiner finds that the features of “a DC-DC converter converting the first DC power into a second DC power, wherein the second DC power is determined based on the control signal; and a DC-AC converter converting the second DC power into the AC power; wherein the detector detects the wireless power transmission state based on a level of an output current of the DC-DC converter, and wherein the detector detects the wireless power transmission state based on a peak-to-peak level of the output current of the DC-DC converter” have been completely removed from these claims.  Thus, the new claims 10 and 23 have not been narrowed in any respects related to the omitted subject matter in the surrendered subject matter. 
It is noted that while new claims 10 and 23 recites “the variation being adjusted by a switch and a resistor of a wireless power receiver”, this limitation is not related to “a DC-DC converter converting the first DC power into a second DC power, wherein the second DC power is determined based on the control signal; and a DC-AC converter converting the second DC power into the AC power; wherein the detector detects the wireless power transmission state based on a level of an output current of the DC-DC converter, and wherein the detector detects the wireless power transmission state based on a peak-to-peak level of the output current of the DC-DC converter ”, thus, the new claims 10 and 23 do not materially narrow the broaden aspects so as to overcome recapture.  Since the new claims 10 and 23 have not been narrowed in any respects related to the omitted subject matter in the surrendered subject matter, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claims.  

In addition, the Examiner finds that dependent claims 11-18, 20-22, 24-31 and 33-35 do not materially narrow the independent claims 10 and 23 from which they depend. Because dependent claims 11-18, 20-22, 24-31 and 33-35 do not materially narrow the claims from which they depend, the Examiner finds that claims 11-18, 20-22, 24-31 and 33-35 also violate the recapture rule.
Examiner further finds that dependent claims 19 and 32 do not include complete surrender generating limitations, claims 19 and 32 only claimed: “wherein the detector detects the wireless power transmission state based on a level of an output current of the DC-DC converter, and wherein the detector detects the wireless power transmission state based on a peak-to-peak level of the output current of the DC-DC converter”, and because the dependent claims 19 and 32 do not narrow in with respect to those specific limitations as noted above. Hence, the Examiner finds that the dependent new claims 19 and 32 also violate the recapture rule.


CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. §112(1st ¶):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of pre-AIA  35 U.S.C. §112(2nd ¶):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Written Description Rejection of Claims 10-35
Claims 10-35 remain rejected under pre-AIA  35 U.S.C. §112(1st ¶) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
As noted in the last Office Action, Examiner finds that claims 10 and 23 recite various functionality of a controller, for example: “detecting (or detect), determining (or determine) and transmitting (or transmit)” functions. Thus, Examiner finds the structures of the AC power generation controller (box 193) shown in fig. 13 is essential to the operation of the claimed invention.  However, Examiner finds neither this figure nor any of the other figures show any circuitry or specific detail of the AC power generation controller within box 193.  Specifically, the specification of the ‘974 Patent does not discuss any details of the circuitry required in the boxes 193 to perform the functions recited in the claims.
The general rule for written description is that the written description must be sufficient to inform a skilled artisan that Applicant was in possession of the claimed invention as a whole at the time the application was filed.  Possession may be shown by a clear depiction of the invention in detailed drawings or in structural chemical formulas which permit a person skilled in the art to clearly recognize that applicant had possession of the claimed invention.  Finally, to comply with the written description requirement, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  As noted above, Examiners find that an essential component of the operation of the invention is the use of the AC power generation controller (box 193).  However, Examiner finds that the 974 Patent, both the drawings and specification fail to provide a sufficiently detailed drawing of the structures that perform the operations.  

Indefiniteness Rejections of claims 10-35:

Claims 10-35 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As noted in the last Office action, claims 10 and 23 recite the operation and functionality of the AC power generator controller (box 193, Fig. 13).  However, as noted above, neither the specification, the claims nor the drawings sufficiently show, illustrate or discuss the structures necessary to perform controller functions, i.e. “detecting (or detect), determining (or determine) and transmitting (or transmit)”.  At most the specification merely repeats the functional claim language, but does not show or discuss any structures for performing the “detecting (or detect), determining (or determine) and transmitting (or transmit)” functions.  The AC power generator controller 193 only shows as a box.  Accordingly, these claims, even when read in light of or incorporating the specification, fail to particularly point out and distinctly claim the structures necessary for performing the claimed functions. 
Claims 11-22 and 24-35 are similarly rejected as claims 10 and 23.

RESPONSE TO AMENDMENT
The objection based upon 37 CFR 3.73 STATEMENT has been withdrawn as necessitated by the February 2021 Amendment. 
The rejection based upon 35 U.S.C. 102 and 35 U.S.C. 103 have been withdrawn as necessitated by the February 2021 Amendment.

RESPONSE TO ARGUMENTS
Applicant's arguments filed with the February 2021 Amendment have been fully considered but they are not all persuasive. 
Applicant’s argument – “Regarding the rejection of claims 10-35 under 35 U.S.C. § 251 as being an improper recapture, it is respectfully noted new claims 10 and 23 are directed an “overlooked aspect” and this recapture does not apply. The overlooked aspect relates to a distinct species or embodiment than original claim 1, the distinct species was not prosecuted in the patent. In more detail, the overlooked aspect relates to detecting a variation of consumption of the wireless power, adjusted by a switch and a resistor of a wireless power receiver, as described in col. 6, lines 12-65. It is respectfully noted patent claim 1 is directed to detecting the wireless power transmission state based on a level of an output current of the DC-DC converter of the wireless power transmitter. New claim 10 clarifies the variation of consumption of the wireless power is based on a value of switch and resistor in the wireless power receiver. These two very different methods are distinct from each other and the features of determining the variation as recited in new claims 10 and 23 are never prosecuted in the patent….” (page 7, last paragraph – page 8, first paragraph)

Examiner’s response – Examiner disagrees this argument is sufficient to overcome surrender. Comparing the patented claim 1 to new claims 10 and 23, Examiner finds the patented claim 1 requires a wireless power transmitting apparatus and various functions thereof, patented claim 1 also requires a wireless receiving apparatus; while new claims 10 and 23 now require a wireless power transmitter (or a method for controlling a wireless power transmitter) and various functions thereof which also requires a wireless power receiver.  Examiner finds that only one general embodiment, Fig. 1, is disclosed in the ‘974 Patent disclosing a wireless power system comprising a power supply device 100, a wireless power transmitting apparatus 200 and a wireless power receiving apparatus 300.  Figs. 4-8, 11-13, 16-18 are merely variations detail of the overall invention (i.e. detail of claim 1 reads on Figs. 4 & 6; and detail of claim 10 and 23 read on Figs. 4 & 13).  As a result, new claims 10 and 23 appear related to same invention as claim 1 during the prosecution of the ‘904 application, thus, there is no “overlooked aspect” as commented by Applicant. Applicant further argues that new claims 10 and 23 clarifies the variation of consumption of the wireless power is based on a value of a switch and a resistor in the wireless power receiver, thus distinct from claim 1.  Examiner again disagrees such limitation is insufficient to overcome the recapture rejection.  Even though claims 10 and 23 now claim the variation of consumption of the wireless power adjusted by the switch and the resistor of the wireless power receiver, claim 23 still directed to the structures of the wireless power transmitter (the wireless power transmitting) as required in claim 1.  Examiner agrees that the features of determining the variation is never prosecuted in the ‘974 Patent. Nonetheless, this materially narrowing must be directly to surrendered subject matter, not the claims in general.  As noted above in the recapture rejection, substantial amendments were made by Applicant to overcome art rejections. The amendment triggered recapture and created the surrender generating limitation and thus material narrowing to overcome recapture must be with respect to the surrender generating limitation. The fact that new limitations added to the claims in this reissue application were not present in the claims of the original patent, i.e., the 974 Patent, is not persuasive to materially narrow the surrender generating limitation.  Since the new claims 10 and 23 (and theirs dependent claims) have not been narrowed in any respects related to the omitted subject matter in the surrendered subject matter, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claims.
It is noted that, claims that are allowable over the prior art does not necessarily imply that recapture is overcome.

Applicant’s argument - “Regarding the rejection of claims 10-35 under 35 U.S.C. § 112, first paragraph, the Office Action indicates the specification does not provide specific detail of the AC power generation controller 193 (i.e., the specification does not describe any details of the circuitry required to perform the claimed functions). This appears to be an enablement rejection. The specification specifically describes the controller 193 in col. 14, lines 30-42 as reproduced below:
As shown, in FIG. 12, the AC power generator 160 according to another embodiment includes a DC-AC converter 163, and the transmit power controller 190 includes an AC power generation controller 193.
The AC power generation controller 193 generates an AC power generation control signal based, on the lower-power sine wave signal of the oscillator 130. In. addition, the AC power generation controller 193 may generate the AC power generation control signal, which allows the power supply 110 to output DC power having output current in a target current range, based on the detected wireless power transmission state. The target current range may be the range of the peak-to--peak value of the target current.
Thus, the specification provides sufficient written description. Regarding enablement, it is respectfully noted the controller is a hardware-embedded processor executing the appropriate algorithms (e.g., flow charts) for performing the claimed functions and thus have sufficient structure. Further, it is respectfully submitted one skilled in the art knows how to use such a controller for performing the claimed functions. FIGS. 9, 14 and 19 include appropriate flowcharts (algorithms) for performing the claimed functions.” (page 8, third – fifth paragraphs) 

Examiner’s response –  Examiner finds that claims 10 and 23 recite various functionality of a controller, for example: “detecting (or detect), determining (or determine) and transmitting (or transmit)” functions. Thus, Examiner finds the structures of the AC power generation controller (box 193) shown in the drawings (i.e. figs. 12, 13, 17, 18) are essential to the operation of the claimed invention.  Applicant referred to the description describes in col. 14, lines 30-42 and argues the specification provides sufficient written description.  Examiner disagrees. Col. 14, lines 30-42 does not seen define in any manner the detail of the AC power generation controller within box 193 of the drawings.  Col. 14, lines 30-42 only stated “The AC power generation controller 193 generates an AC power generation control signal based, on the lower-power sine wave signal of the oscillator 130. In. addition, the AC power generation controller 193 may generate the AC power generation control signal, which allows the power supply 110 to output DC power having output current in a target current range, based on the detected wireless power transmission state. The target current range may be the range of the peak-to--peak value of the target current”. This text of col. 14, lines 30-42 does not reveal what elements are inside box 193 which would produce detecting, determining, transmitting effect as recited in the claims. Examiner finds the essential feature of the claimed invention is the detail of such AC power generation controller within box 193 which is precisely the feature missing from the disclosure.  Applicant has been unable to provide to Examiner any sufficient detail of the claimed AC power generation controller within box 193 via the disclosure of the ‘974 Patent, other evidence or expert testimony.  The specification provides no information with regard to what elements the AC power generator controller 193 is composed of, so a skilled worker would have no idea how appropriate algorithms (e.g., flow charts shown in Figs. 9, 14, 19) performing the claimed functions occur, but then again the specification merely depicts the AC power generator controller 193 as a blank box. Applicant further argues “the controller is a hardware-embedded processor executing the appropriate algorithms for performing the claimed functions and thus have sufficient structure”.  Examiner again disagrees. Nowhere in the specification, in an explicit or unequivocal manner, disclosed the AC power generator controller 193 is the hardware-embedded processor for perform the appropriate algorithms (i.e, flow charts shown in Figs. 9, 14, 19) as argued.  Even if one having ordinary skill in the art would understand that the controller is the hardware-embedded processor is possible, this is still insufficient to comply with the specification provide adequate support.  This rejection is a Written Description Rejection not enablement rejection as argues. 



ALLOWABLE SUBJECT MATTER
While claims 10-35 are rejected under 35 U.S.C § 251 and 35 U.S.C §112 as provide above, these claims are nevertheless contain allowable subject matter.  The prior art of records do not specifically show or teach “detecting (or detect) a variation of consumption of the wireless power, adjusted by a switch and a resistor of a wireless power receiver; … wherein the wireless power includes a first waveform based on the state information of the wireless power receiver indicating the variation is less than a reference value, and a second waveform different than the first waveform based on the state information of the wireless power receiver indicating the variation is equal to or greater than the reference value” as called for in claims 10 and 23. 
Claims 11-22 and 24-35 contain allowable subject matter at least by virtue of their dependency from independent claims 10 and 23.
REISSUE EXAMINATION PROCEDURES
 	Applicant is reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the '974 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04. 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b).

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754. The Examiner can normally be reached on Monday to Thursday, 7:00 AM to 5:00 PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Andrew J. Fischer can be reached on (571) 272-6779. 
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees: 
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992